
	
		III
		111th CONGRESS
		2d Session
		S. RES. 428
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2010
			Mr. LeMieux (for himself
			 and Mr. Coburn) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing concern about violations of
		  civil liberties taking place in Venezuela and commending the people of
		  Venezuela for their steadfast support of democracy.
	
	
		Whereas since his election as the President of Venezuela
			 in 1998, Hugo Chávez has systematically weakened democratic institutions in
			 Venezuela by restricting individual rights and the activities of political
			 parties, discouraging the free exchange of ideas, and centralizing and
			 expanding the powers of the Executive over the other branches of government and
			 the people of Venezuela;
		Whereas article 57 of the Constitution of the Bolivarian
			 Republic of Venezuela guarantees the right of all citizens to freely express
			 their thoughts and opinions;
		Whereas article 68 of the Constitution of the Bolivarian
			 Republic of Venezuela guarantees the right of all citizens to peacefully
			 demonstrate and prohibits the use of firearms or toxic substances to control
			 peaceful demonstrations;
		Whereas, on May 24, 2007, the Senate approved by unanimous
			 consent Senate Resolution 211, 110th Congress, expressing profound concern
			 about the transgression against freedom of thought and expression that was
			 being carried out in Venezuela by the refusal of President Chávez to renew the
			 broadcasting license of Radio Caracas Televisión, also known as
			 RCTV;
		Whereas, on May 24, 2007, the European Parliament adopted
			 a Resolution criticizing the non-renewal of the RCTV license for undermining
			 the right of the press to hold the authorities to account;
		Whereas Venezuela and Cuba are the only 2 Western
			 Hemisphere countries listed in the United States Commission for International
			 Religious Freedom ‘Watch List” as countries requiring close monitoring due to
			 the nature and extent of violation of religious freedom engaged in or tolerated
			 by their governments;
		Whereas the 2009 Report of the United States Commission
			 for International Religious Freedom states that in Venezuela, “religious
			 communities and leaders viewed as political opponents are routinely targeted
			 and harassed by government officials;
		Whereas several international human rights organizations
			 have consistently expressed serious concerns regarding weakening of respect for
			 human rights in Venezuela;
		Whereas, on January 24, 2010, President Chávez ordered
			 what amounted to a shutdown of Radio Caracas Televisión
			 Internacional due to its failure to air one of his speeches;
		Whereas on the night of January 25, 2010, 2 students were
			 killed and 5 others were injured by gunfire during peaceful demonstrations
			 against the order by President Chávez to shutdown RCTV Internacional;
		Whereas the Government of Venezuela has increasingly
			 failed to address the legitimate needs of its people for greater economic,
			 political, and social opportunities and has aggravated political divisions in
			 Venezuela; and
		Whereas the Government of Venezuela has engaged in a
			 military build-up that goes beyond the reasonable security concerns of the
			 Venezuelan state and threatens to launch a destabilizing regional arms race:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 recurring and ongoing repression of peaceful demonstrators in Venezuela by
			 security forces and government-affiliated groups;
			(2)mourns the loss
			 of life resulting from actions taken by authorities in Venezuela to violently
			 disband peaceful protestors, including the students killed on January 25, 2010,
			 during demonstrations against President Chávez’s decision to shutdown
			 Radio Caracas Televisión Internacional;
			(3)urges both the
			 people and the Government of Venezuela to choose a path towards democracy,
			 transparency, and tolerance in order to begin the process of achieving national
			 reconciliation and a rebuilding of democratic institutions in their
			 country;
			(4)urges the people
			 of Venezuela to remain vigilant against further encroachments on their
			 constitutional and internationally recognized civil and human rights;
			(5)urges President
			 Barack Obama to clearly reject and call attention to the violent measures taken
			 by authorities in Venezuela against citizens who are exercising their
			 constitutionally guaranteed civil liberties;
			(6)urges the United
			 States Ambassador to the Organization of American States to call on the member
			 states of the Organization of American States to investigate events taking
			 place in Venezuela and adopt the necessary measures to ensure the Government of
			 Venezuela abides by its commitments under the Inter-American Democratic
			 Charter; and
			(7)urges President
			 Obama to provide robust support for peaceful civil society groups in Venezuela
			 and to take measures that protect the flow of uncensored information among the
			 people of Venezuela.
			
